Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 August 2, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn:Mr. Kieran G. Brown RE: Post-Effective Amendment No. 111 to the Registration Statement on Form N-1A of DWS Climate Change Fund, DWS Enhanced Commodity Strategy Fund and DWS Health Care Fund (collectively, the “Funds”), each a series of DWS Securities Trust (the “Trust”); (Reg. Nos. Reg. Nos. 002-36238, 811-02021) To the Commission: On behalf of the Funds, we are filing today through the EDGAR system Post-Effective Amendment No. 111 to the Trust’s Registration Statement on Form N-1A (the “Amendment”).The Amendment relates solely to the Funds and does not relate to any other series of the Trust. The Amendment is being filed under paragraph (a)(1) of Rule 485 under the Securities Act of 1933 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”).Pursuant to Rule 485(a)(1), the Trust has designated on the facing sheet to the Registration Statement that the Amendment become effective on October 1, 2011.No fees are required in connection with this filing. The Amendment is being filed principally to reflect the following for DWS Climate Change Fund: (i) a change in the Fund’s name to DWS Clean Technology Fund; (ii) the addition of the Fund’s new subadvisor, Deutsche Alternative Asset Management (Global) Limited and (iii) changes to the Fund’s investment strategy.The Amendment has been electronically coded to show changes from the Funds’ Prospectus and Statement of Additional Information filed with the Commission on April 29, 2011 in Post-Effective Amendment No. 109 for the Funds. Please direct any comments relating to the Amendment to the undersigned at 617-295-3681. Very truly yours, /s/Laura McCollum Laura McCollum, Esq. Vice President and Counsel Deutsche Investment Management Americas Inc. cc:Adam Schlichtmann, Esq., Ropes and Gray
